NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 9, 2022 *
                                 Decided June 29, 2022

                                         Before

                       JOEL M. FLAUM, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge
No. 22-1008

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District
                                                  of Indiana, Indianapolis Division.

      v.                                          No. 1:17-cr-00222-JMS-TAB-11

JAMES O. BEASLEY, also known as JAKE,             Jane Magnus-Stinson,
     Defendant-Appellant.                         Judge.


                                       ORDER
      This appeal from a re-sentencing illustrates well the concept of a sentencing
“package” in multi-count cases. This case shows why a district court may and usually
should reconsider the entire package with such a remand, unless the remand comes
with different instructions.


      * The panel that decided appeal no. 20-1266 is treating this appeal as successive
under this court’s Internal Operating Procedure 6(b). After an examination of the briefs
and the record, we have concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2)(C).
No. 22-1008                                                                      Page 2

       Defendant James O. Beasley appeals here his sentence of 151 months in prison on
one count of possessing methamphetamine with intent to distribute it. Beasley was tried
as part of a larger methamphetamine case in 2019. In that trial, he was also convicted on
two additional charges, one for conspiring to distribute methamphetamine and one
additional count of possessing methamphetamine with intent to distribute. His original
sentence was 216 months, consisting of 216 months on the conspiracy charge and 60
months on each of the possession charges, all to run concurrently. That sentence was
below Beasley’s guideline range of 235 to 293 months.

       In the prior appeal, we affirmed all other defendants’ convictions and sentences,
but we set aside Beasley’s convictions on the latter two charges—the conspiracy and the
second possession charge—for insufficient evidence. United States v. Vizcarra-Millan, 15
F.4th 473, 510–13 (7th Cir. 2021). The government offered evidence that Beasley made
multiple purchases of distribution quantities of methamphetamine in September 2017.
We held, however, that the evidence was insufficient to distinguish, at least beyond a
reasonable doubt, between Beasley having only a buyer-seller relationship and being a
member of the larger conspiracy. Id. at 510–12. On the second possession charge, the
government chose not to call any witnesses, such as Beasley’s then-girlfriend, Susan
Koch, who could provide direct evidence of his alleged control over the
methamphetamine found in Koch’s home. We found the evidence actually presented at
trial was insufficient to find possession beyond a reasonable doubt. We remanded
Beasley’s case for re-sentencing on the one conviction that remained, Count 16, for
possessing methamphetamine with intent to distribute.

       On remand, the critical issue in the new guideline calculation was the scope of
Beasley’s relevant conduct. The probation office eventually recommended, and the
court ultimately agreed, that Beasley’s offense level under the Guidelines should drop
from the original 34 to 32. That level reflected the subtraction of the methamphetamine
found in Koch’s house. It still included as relevant conduct, however, the September
2017 purchases of about twelve ounces of methamphetamine that Beasley made from
one of the conspirators. With the unchanged criminal history of category V, Beasley’s
new guideline range on remand became 188 to 235 months.

       On remand, Beasley argued that the court should stick with its original sentence
of 60 months on Count 16. The government argued for an unchanged total sentence of
216 months, near the middle of the new guideline range. As noted, the district court
imposed a sentence of 151 months on Count 16, significantly below the guideline range
but substantially higher than the original sentence on that count.
No. 22-1008                                                                            Page 3

       We find no error in the re-sentencing. The district court acted correctly in
treating Beasley’s September purchases from conspirator Carroll as relevant conduct.
The evidence at trial showed that Beasley was certainly dealing significant quantities of
methamphetamine. We reversed the conspiracy conviction not because of any doubt
about whether he made the purchases, but only because the government’s evidence of
Beasley’s dealing did not necessarily show that he was part of the larger conspiracy.
The district court had, and we have, no doubt that he was dealing those distribution
quantities he was buying from Carroll.

       The district court properly treated those purchases as relevant conduct under
U.S.S.G. § 1B1.3. Sent. Tr. at 12. This is not a close question. The court properly
considered consider whether the government had shown significant similarity,
regularity, and temporal proximity between the offense of conviction and the other acts.
United States v. Artley, 489 F.3d 813, 822 (7th Cir. 2007), citing United States v. Acosta, 85
F.3d 275, 281 (7th Cir. 1996). Beasley was convicted for possessing with intent to
distribute several ounces of methamphetamine that he bought from Carroll on
September 11, 2017. The other four purchases, over the preceding nine days, were of the
same drug from the same source.

        Beasley argues on appeal that the district court should have imposed the same
60-month sentence on Count 16 that it imposed originally. Nothing had changed about
that particular count, he argues. When an appellate court sets aside one or more parts of
the convictions and sentences that are part of a larger sentencing package, however, the
district court is ordinarily free to re-evaluate its earlier sentences on the remaining
counts. E.g., United States v. Jett, 982 F.3d 1072, 1079 (7th Cir. 2020), citing Dean v. United
States, 137 S. Ct. 1170, 1176 (2017), and Pepper v. United States, 562 U.S. 476, 507 (2011);
United States v. Brazier, 933 F.3d 796, 801–02 (7th Cir. 2019). The district court explained
at the re-sentencing that it had imposed the original 60-month sentence for Count 16
only as part of a package that included the 216-month sentence on the conspiracy
charge. Sent. Tr. at 24–28.

        Beasley contends on appeal, in essence, that because we reversed his conspiracy
conviction, which was the “lead” charge, he is entitled to a bigger break on remand. He
is not. He was entitled to have the district court take a fresh look at the remaining
conviction, to recalculate the guideline range, and to make a new decision about an
appropriate sentence for that conviction, taking into account all relevant conduct under
the Guidelines. That’s what the district court did.
No. 22-1008                                                                        Page 4

        Beasley’s argument highlights a feature of the guideline calculations for his
earlier sentence that worked substantially to his benefit. In calculating the drug quantity
for which Beasley should be held accountable, the district court originally held him
accountable only for the methamphetamine he bought himself, not for any of the much
larger quantities of methamphetamine that were distributed by the larger conspiracy. In
drug conspiracies, members can often be held accountable for drug quantities well in
excess of their personal, hands-on involvement, as long as the conspiracy’s wider
activities were foreseeable to them. See U.S.S.G. § 1B1.3(a)(1)(B). The district court did
not try to hold Beasley accountable for those larger quantities in the original sentence.
And as explained, Beasley still made those multiple purchases of methamphetamine in
September 2017 and was properly held accountable for them as relevant conduct in
both the original sentence and the re-sentencing.

        Beasley also argues that his new sentence was unreasonable because he was less
culpable than other defendants. The defendants with whom he compares himself,
however, pled guilty and provided substantial assistance to the government. The
district court was not required to sentence Beasley as if he had done the same. And we
repeat that Beasley was held accountable only for methamphetamine that he actually
purchased for purposes of distribution. The district court agreed with Beasley that he
was less culpable than other defendants who had been part of the larger conspiracy,
and the court relied on that judgment to sentence Beasley well below the applicable
guideline range.

       The judgment of the district court is AFFIRMED.